Exhibit 10.3

 

CAPITAL CITY BANK GROUP, INC.

2011 ASSOCIATE INCENTIVE PLAN

 

1.         Purpose.  The purpose of the 2011 Associate Incentive Plan ("Plan")
of Capital City Bank Group, Inc. ("Company") is to provide a means through which
the Company and its Subsidiaries may attract able persons to enter and remain in
the employ or other service of the Company and its Subsidiaries, and to provide
a means whereby those key persons upon whom the responsibilities of the
successful administration and management of the Company rest, and whose present
and potential contributions to the welfare of the Company are of importance, can
acquire and maintain stock ownership, thereby strengthening their commitment to
the welfare of the Company and promoting an identity of interest between
shareowners and these key persons.

A further purpose of the Plan is to provide such key persons with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company. The Plan provides for granting Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Phantom Stock Unit Awards and Performance Share Units, or any combination of the
foregoing.

2.         Definitions.  The following definitions shall be applicable
throughout the Plan.

(a)       "Appreciation Date" shall mean the date designated by a Holder of
Stock Appreciation Rights for measurement of the appreciation in the value of
rights awarded to him, which date shall be the date notice of such designation
is received by the Committee, or its designee.

(b)       "Award" shall mean, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock
Award, Phantom Stock Unit Award or Performance Share Unit Award.

(c)       "Award Period" shall mean a period of time within which performance is
measured for the purpose of determining whether an award of Performance Share
Units has been earned.

(d)       "Board" shall mean the Board of Directors of the Company.

(e)       "Cause" shall mean the Company or a Subsidiary having cause to
terminate a Participant’s employment under any existing employment agreement
between the Participant and the Company or a Subsidiary or, in the absence of
such an employment agreement, upon (i) the determination by the Committee that
the Participant has failed to perform his duties to the Company or a Subsidiary
(other than as a result of his incapacity due to physical or mental illness or
injury), which failure amounts to an intentional and extended neglect of his
duties to such party, (ii) the Committee’s determination that the Participant
has engaged or is about to engage in conduct materially injurious to the Company
or a Subsidiary, or (iii) the Participant having been convicted of a felony.

(f)        "Change in Control" shall, unless the Committee otherwise directs by
resolution adopted prior thereto, be deemed to occur if (i) any "person" (as
that term is used in Sections 13 and 14(d)(2) of the Securities and Exchange Act
of 1934 ("Exchange Act")) is or becomes the beneficial owner (as that term is
used in Section 13(d) of the Exchange Act), directly or indirectly, of fifty
percent (50%) or more of the voting stock; or (ii) during any 12-month period,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company’s shareowners of each new director was
approved by a vote of at least three-quarters of the directors then still in
office who were directors at the beginning of the period. Any merger,
consolidation or corporate reorganization in which the owners of the Company’s
capital stock entitled to vote in the election of directors ("Voting Stock")
prior to said combination, own fifty percent (50%) or more of the resulting
entity’s voting stock shall not, by itself, be considered a Change in Control.

 

--------------------------------------------------------------------------------



(g)       "Code" shall mean the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

(h)       “Committee” shall mean a committee appointed by the Board; provided,
that to the extent required by Rule 16b-3 of the Securities and Exchange
Commission under the Exchange Act, such Committee shall be comprised solely of
two or more Non-Employee Directors, as defined in Rule 16b-3(b)(3) under the
Exchange Act. All references in this Plan to the “Committee” shall mean the
Board if no Committee has been appointed.

(i)        "Common Stock" shall mean the Common Stock of the Company, one penny
($0.01) par value per share.

(j)       "Company" shall mean Capital City Bank Group, Inc., a Florida
corporation.

(k)       "Date of Grant" shall mean the date on which the granting of an Award
is authorized or such other date as may be specified in such authorization.

(l)        "Director Fees" shall mean annual retainers, monthly fees or
committee meeting fees for serving as directors of the Company or its
Subsidiaries.

(m)      "Disability" shall mean the complete and permanent inability by reason
of illness or accident to perform the duties of the occupation at which a
Participant was employed when such disability commenced or, if the Participant
was retired when such disability commenced, the inability to engage in any
substantial gainful activity, as determined by the Committee based upon medical
evidence acceptable to it.

(n)       "Eligible Associate" shall mean any person regularly employed by the
Company or a Subsidiary on a full-time salaried basis who satisfies all of the
requirements of Section 6.

(o)       "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

(p)       "Fair Market Value" shall mean the average of (i) the high and low
prices of the Common Stock on the principal national securities exchange on
which the Common Stock is traded for the ten (10) trading days immediately
preceding the date of determination, if the Common Stock is then traded on a
national securities exchange; or (ii) the last reported sale price of the Common
Stock on the Nasdaq National Market for the ten (10) trading days immediately
preceding the date of determination, if the Common Stock is not then traded on a
national securities exchange; or (iii) the closing bid price last quoted by an
established quotation service for over-the-counter securities for the ten (10)
trading days immediately preceding the date of determination, if the Common
Stock is not reported on the Nasdaq National Market. However, if the Common
Stock is not publicly-traded at the time an option is granted under the Plan,
"Fair Market Value" shall be deemed to be the fair value of the Common Stock as
determined by the Committee after taking into consideration all factors which it
deems appropriate, including, without limitation, recent sale and offer prices
of the Common Stock in private transactions negotiated at arm’s length.

(q)       "Holder" shall mean a Participant who has been granted an Option, a
Stock Appreciation Right, a Restricted Stock Award, Phantom Stock Unit Award or
a Performance Share Unit Award.

(r)        "Incentive Stock Option" shall mean an Option granted by the
Committee to a Participant under the Plan which is designated by the Committee
as an Incentive Stock Option pursuant to Section 422 of the Code.

(s)        "Nonqualified Stock Option" shall mean an Option granted by the
Committee to a Participant under the Plan which is not designated by the
Committee as an Incentive Stock Option.

 

--------------------------------------------------------------------------------



(t)         "Normal Termination" shall mean termination:

(i)        With respect to the Company or a Subsidiary, at retirement (excluding
early retirement) pursuant to the Company retirement plan then in effect;

(ii)       On account of Disability;

(iii)      With the written approval of the Committee; or

(iv)      By the Company or a Subsidiary without cause.

(u)       "Option" shall mean an Award granted under Section 7 of the Plan.

(v)       "Option Period" shall mean the period described in Section 7(c).

(w)      "Participant" shall mean a person who has been selected to participate
in the Plan and to receive an Award pursuant to Section 6.

(x)       "Performance Goals" shall mean the performance objectives of the
Company during an Award Period or Restricted Period established for the purpose
of determining whether, and to what extent, Awards will be earned for an Award
Period or Restricted Period.

(y)      "Performance Share Unit" shall mean a hypothetical investment
equivalent equal to one share of Stock granted in connection with an Award made
under Section 9 of the Plan.

(z)       "Phantom Stock Unit" shall mean a hypothetical investment equivalent
equal to one Share of Stock granted in connection with an Award made under
Section 10 of the Plan, or credited with respect to Awards of Performance Share
Units which have been deferred under Section 9.

(aa)     "Plan" shall mean the 2011 Associate Incentive Plan of Capital City
Bank Group, Inc.

(bb)    "Restricted Period" shall mean, with respect to any share of Restricted
Stock, the period of time determined by the Committee during which such share of
Restricted Stock is subject to the restrictions set forth in Section 10.

(cc)     "Restricted Stock" shall mean shares of Common Stock issued or
transferred to a Participant subject to the restrictions set forth in Section 10
and any new, additional or different securities a Participant may become
entitled to receive as a result of adjustments made pursuant to Section 12.

(dd)     "Restricted Stock Award" shall mean an Award granted under Section 10
of the Plan.

(ee)     "Securities Act" shall mean the Securities Act of 1933, as amended.

(ff)      "Stock" shall mean the Common Stock or such other authorized shares of
stock of the Company as the Board may from time to time authorize for use under
the Plan.

(gg)     "Stock Appreciation Right" or "SAR" shall mean an Award granted under
Section 8 of the Plan.

(hh)     "Subsidiary" shall mean any corporation which is a "subsidiary
corporation" of the Company within the meaning of Section 424(f) of the Code.

 

--------------------------------------------------------------------------------



(ii)       "Valuation Date" shall mean the last day of an Award Period or the
date of death of a Participant, as applicable.

3.         Effective Date, Duration and Shareowner Approval.  Subject to the
approval of this Plan by the shareowners of the Company at a duly convened
meeting of shareowners, the Plan shall be effective as of April 26, 2011 upon
its adoption by the Board. It shall continue in effect for a term of ten (10)
years thereafter unless sooner terminated under Section 16 hereof.

4.         Administration.  The Committee shall administer the Plan. A majority
of the members of the Committee shall constitute a quorum.  The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee.  Subject to the provisions of the Plan, the Committee shall
have exclusive power to:

(a)       Select the persons to be Participants in the Plan;

(b)       Determine the nature and extent of the Awards to be made to each
Participant;

(c)       Determine the time or times when Awards will be made;

(d)       Determine the duration of each Award Period;

(e)       Determine the conditions to which the payment of Awards may be
subject;

(f)        Establish the Performance Goals for each Award Period;

(g)       Prescribe the form or forms evidencing Awards; and

(h)       Cause records to be established in which there shall be entered, from
time to time as Awards are made to Participants, the date of each Award, the
number of Incentive Stock Options, Nonqualified Stock Options, SARs, Phantom
Stock Units, Performance Share Units and Shares of Restricted Stock awarded by
the Committee to each Participant, the expiration date, the Award Period and the
duration of any applicable Restricted Period.

The Committee shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards granted pursuant thereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties unless otherwise determined by the Committee.

5.         Grant of Awards. The Committee may, from time to time, grant awards
of Options, Stock Appreciation Rights, Restricted Stock, Phantom Stock Units
and/or Performance Share Units to one or more Participants; provided, however,
that:

(a)       Subject to Section 12, the aggregate number of shares of Stock made
subject to Awards may not exceed 875,000;

(b)       Such shares shall be deemed to have been used in payment of Awards
whether they are actually delivered or the Fair Market Value equivalent of such
shares is paid in cash. In the event any Option, SAR not attached to an Option,
Restricted Stock, Phantom Stock Unit or Performance Share Unit shall be
surrendered, terminate, expire, or be forfeited, the number of shares of Stock
no longer subject thereto shall thereupon be released and shall thereafter be
available for new Awards under the Plan to the fullest extent permitted by the
Exchange Act (if applicable at the time); and

 

--------------------------------------------------------------------------------



(c)       Stock delivered by the Company in settlement of Awards under the Plan
may be authorized and unissued Stock or Stock held in the treasury of the
Company or may be purchased on the open market or by private purchase at prices
no higher than the Fair Market Value at the time of purchase.

6.         Eligibility.  Participants shall be limited to officers, directors
(shall mean members of the Board of Directors of the Company, including
community and advisory directors who receive Director Fees) and employees of the
Company and its Subsidiaries who have received written notification from the
Committee that they have been selected to participate in the Plan.

7.         Stock Options.  One or more Incentive Stock Options or Nonqualified
Stock Options can be granted to any Participant; provided, however, that
Incentive Stock Options may be granted only to Eligible Associates.  Each Option
so granted shall be subject to the following conditions.

(a)       Option price. In the case of an Incentive Stock Option or Nonqualified
Stock Option, the option price ("Option Price") per share of Stock shall be set
by the Committee at the time of grant but shall not be less than the Fair Market
Value of a share of Stock at the Date of Grant.

(b)       Manner of exercise and form of payment. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable in cash and/or shares of Stock valued at the Fair Market Value at the
time the Option is exercised, or, in the discretion of the Committee, either (i)
in other property having a Fair Market Value on the date of exercise equal to
the Option Price, or (ii) by delivering to the Company a copy of irrevocable
instructions to a stockbroker to deliver promptly to the Company an amount of
sale or loan proceeds sufficient to pay the Option Price.

(c)       Other terms and conditions. If the Holder has not died or his
relationship as an officer, employee or director with the Company or a
Subsidiary has not terminated, the Option shall become exercisable in such
manner and within such period or periods ("Option Period"), not to exceed ten
(10) years from its Date of Grant, as set forth in the Stock Option Agreement to
be entered into in connection therewith.

(i)         Each Option shall lapse in the following situations:

--         Ten (10) years after it is granted;

--         Three (3) months after Normal Termination, except as otherwise
provided by the Committee, or

--         Any earlier time set forth in the Stock Option Agreement.

(ii)       If the Holder terminates his relationship as an officer, employee or
director with the Company or a Subsidiary otherwise than by Normal Termination
or death, the Option shall lapse at the time of termination.

(iii)      If the Holder dies within the Option Period or within three (3)
months after Normal Termination (or such other period as may have been
established by the Committee), the Option shall lapse unless it is exercised
within the Option Period and in no event later than twelve (12) months after the
date of Holder’s death by the Holder’s legal representative or representatives
or by the person or persons entitled to do so under the Holder’s last will and
testament or, if the Holder shall fail to make testamentary disposition of such
Option or shall die intestate, by the person entitled to receive said Option
under the applicable laws of descent and distribution.

(d)       Stock Option Agreement. Each Option granted under the Plan shall be
evidenced by a "Stock Option Agreement" between the Company and the Holder of
the Option containing such provisions as may be determined by the Committee, but
shall be subject to the following terms and conditions.

 

--------------------------------------------------------------------------------



(i)        Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof, except as otherwise
determined by the terms of the Stock Option Agreement.

(ii)       Each share of Stock purchased through the exercise of an Option shall
be paid for in full at the time of the exercise. Each Option shall cease to be
exercisable, as to any share of Stock, when the Holder purchases the share or
exercises a related SAR or when the Option lapses.

(iii)      Options shall not be transferable by the Holder except by will or the
laws of descent and distribution and shall be exercisable during the Holder’s
lifetime only by him or her.

(iv)      Each Option shall become exercisable by the Holder in accordance with
the vesting schedule (if any) established by the Committee for the Award.

(v)       Each Stock Option Agreement may contain an agreement that, upon demand
by the Committee for such a representation, the Holder shall deliver to the
Committee at the time of any exercise of an Option a written representation that
the shares to be acquired upon such exercise are to be acquired for investment
and not for resale or with a view to the distribution thereof. Upon such demand,
delivery of such representation prior to the delivery of any shares issued upon
exercise of an Option shall be a condition precedent to the right of the Holder
or such other person to purchase any shares. In the event certificates for Stock
are delivered under the Plan with respect to which such investment
representation has been obtained, the Committee may cause a legend or legends to
be placed on such certificates to make appropriate reference to such
representation and to restrict transfer in the absence of compliance with
applicable federal or state securities laws.

(e)       Grants to 10% Holders of Company Voting Stock. Notwithstanding Section
7(a), if an Incentive Stock Option is granted to a Holder who owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or of the Company and its Subsidiaries, the period
specified in the Stock Option Agreement for which the Option thereunder is
granted and at the end of which such Option shall expire shall not exceed five
(5) years from the Date of Grant of such Option and the Option Price shall be at
least one hundred ten percent (110%) of the Fair Market Value (on the Date of
Grant) of the Stock subject to the Option.

(f)        Limitation. To the extent the aggregate Fair Market Value (as
determined as of the Date of Grant) of Stock for which Incentive Stock Options
are exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its Subsidiaries) exceeds One Hundred
Thousand Dollars ($100,000), such excess Incentive Stock Options shall be
treated as Nonqualified Stock Options.

(g)       Voluntary Surrender. The Committee may permit the voluntary surrender
of all or any portion of any Nonqualified Stock Option and its corresponding
SAR, if any, granted under the Plan to be conditioned upon the granting to the
Holder of a new Option for the same or a different number of shares as the
Option surrendered or require such voluntary surrender as a condition precedent
to a grant of a new Option to such Participant. Such new Option shall be
exercisable at the Option Price, during the exercise period, and in accordance
with any other terms or conditions specified by the Committee at the time the
new Option is granted, all determined in accordance with the provisions of the
Plan without regard to the Option Price, exercise period, or any other terms and
conditions of the Nonqualified Stock Option surrendered.

(h)       Order of Exercise. Options granted under the Plan may be exercised in
any order, regardless of the Date of Grant or the existence of any other
outstanding Option.

(i)        Notice of Disposition. Participants shall give prompt notice to the
Company of any disposition of Stock acquired upon exercise of an Incentive Stock
Option if such disposition occurs within either two (2) years after the Date of
Grant of such Option and/or one (1) year after the receipt of such Stock by the
Holder.

 

--------------------------------------------------------------------------------



8.         Stock Appreciation Rights.  Any Option granted under the Plan may
include a SAR, either at the time of grant or by amendment except that in the
case of an Incentive Stock Option, such SAR shall be granted only at the time of
grant of the related Option.  The Committee may also award to Participants SARs
independent of any Option.  A SAR shall be subject to such terms and conditions
not inconsistent with the Plan as the Committee shall impose, including, but not
limited to, the following:

(a)       Vesting. A SAR granted in connection with an Option shall become
exercisable, be transferable and shall lapse according to the same vesting
schedule, transferability and lapse rules that are established by the Committee
for the Option. A SAR granted independent of an Option shall become exercisable,
be transferable and shall lapse in accordance with a vesting schedule,
transferability and lapse rules established by the Committee.

(b)       Failure to Exercise. If on the last day of the Option Period (or in
the case of a SAR independent of an Option, the SAR period established by the
Committee), the Fair Market value of the Stock exceeds the Option Price, the
Holder has not exercised the Option or SAR, and neither the Option nor the SAR
has lapsed, such SAR shall be deemed to have been exercised by the Holder on
such last day and the Company shall make the appropriate payment therefor.

(c)       Payment. The amount of additional compensation which may be received
pursuant to the award of one SAR is the excess, if any, of the Fair Market Value
of one share of Stock on the Appreciation Date over the Option Price, as defined
in Section 7(a), in the case of a SAR granted in connection with an Option, or
the Fair Market Value of one (1) share of Stock on the Date of Grant, in the
case of a SAR granted independent of an Option. The Company shall pay such
excess in cash, in shares of Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Fractional shares shall be
settled in cash.

(d)       Designation of Appreciation Date. A Participant may designate an
Appreciation Date at such time or times as may be determined by the Committee at
the time of grant by filing an irrevocable written notice with the Committee or
its designee, specifying the number of SARs to which the Appreciation Date
relates, and the date on which such SARs were awarded. Such time or times
determined by the Committee may take into account any applicable "window
periods" required by Rule 16b-3 under the Exchange Act.

(e)       Expiration. Except as otherwise provided in the case of SARs granted
in connection with Options, the SARs shall expire on a date designated by the
Committee which is not later than ten (10) years after the date on which the SAR
was awarded.

9.         Performance Shares.

(a)       Award Grants. The Committee is authorized to establish Performance
Share programs to be effective over designated Award Periods of not less than
one (1) year nor more than five (5) years. At the beginning of each Award
Period, the Committee will establish in writing Performance Goals based upon
financial or other objectives for the Company for such Award Period and a
schedule relating the accomplishment of the Performance Goals to the Awards to
be earned by Participants. Performance Goals may include absolute or relative
growth in earnings per share or rate of return on shareowners’ equity or other
measurement of corporate performance and may be determined on an individual
basis or by categories of Participants. The Committee may adjust Performance
Goals or performance measurement standards as it deems equitable in recognition
of extraordinary or non-recurring events experienced during an Award Period by
the Company, a Subsidiary or by any other corporation whose performance is
relevant to the determination of whether Performance Goals have been attained.
The Committee shall determine the number of Performance Share Units to be
awarded, if any, to each Participant who is selected to receive an Award. The
Committee may add new Participants to a Performance Share program after its
commencement by making pro rata grants.

(b)       Determination of Award. At the completion of a Performance Share
program, or at other times as specified by the Committee, the Committee shall
calculate the amount earned with respect to each Participant’s award by
multiplying the Fair Market Value on the Valuation Date by the number of
Performance Share Units granted to the Participant and multiplying the amount so
determined by a performance factor representing the degree of attainment of the
Performance Goals.

 

--------------------------------------------------------------------------------



(c)       Partial Awards. A Participant for less than a full Award Period,
whether by reason of commencement or termination of employment or otherwise,
shall receive such portion of an Award, if any, for that Award Period as the
Committee shall determine.

(d)       Payment of Non-deferred Awards. The amount earned with respect to an
Award shall be fully payable in shares of Stock based on the Fair Market Value
on the Valuation Date; provided, however, that, at its discretion, the Committee
may vary such form of payment as to any Participant upon the specific request of
such Participant. Except as provided in subparagraph 9(e), payments of Awards
shall be made as soon as practicable after the completion of an Award Period.

(e)       Deferral of Payment. A Participant may file a written election with
the Committee to defer the payment of any amount otherwise payable pursuant to
subparagraph 9(d) on account of an Award to a period commencing at such future
date as specified in the election. Such election must be filed with the
Committee by the last day of the month which is two-thirds of the way through
but in no event later than the last day of the month which is six-months before
the end of the Award Period during which the Award is earned, unless the
Committee specifies an earlier filing date.

(f)        Separate Accounts. At the conclusion of each Award Period, the
Committee shall cause a separate account to be maintained in the name of each
Participant with respect to whom all or a portion of an Award of Performance
Share Units earned under the Plan has been deferred. All amounts credited to
such account shall be fully vested at all times.

(g)       Election of Form of Investment. Within sixty (60) days from the end of
each Award Period, and at such time or times, if any, as the Committee may
permit, a Participant may file a written election with the Committee of the
percentage of the deferred portion of any Award of Performance Share Units which
is to be expressed in the form of dollars and credited with interest, the
percentage of such Award which is to be expressed in the form of Phantom Stock
Units and the percentage of such Award which is to be deemed invested in any
other hypothetical investment equivalent from time to time made available under
the Plan by the Committee. In the event a Participant fails to file an election
within the time prescribed, one hundred percent (100%) of the deferred portion
of such Participant’s Award shall be expressed in the form of Phantom Stock
Units.

(h)       Interest Portion. The amount of interest credited with respect to the
portion of an Award credited to the Participant’s account which is deferred and
credited with interest (the "Interest Portion") shall be equal to the amount
such portion would have earned had it been credited with interest from the last
day of the Award Period with respect to which the Award was made until the
seventh (7th) business day preceding the date as of which payment is made,
compounded annually, at the Company’s rate of return on shareowners’ equity for
each fiscal year that payment is deferred, or at such other rate as the
Committee may from time to time determine. The Committee may, in its sole
discretion, credit interest on amounts payable prior to the date on which the
Company’s rate of return on shareowners’ equity becomes ascertainable at the
rate applicable to deferred amounts during the year immediately preceding the
year of payment.

(i)        Phantom Stock Unit Portion. With respect to the portion of an Award
credited to the Participant’s account which is deferred and expressed in the
form of Phantom Stock Units (the "Phantom Stock Unit Portion"), the number of
Phantom Stock Units so credited shall be equal to the result of dividing (i) the
Phantom Stock Unit Portion by (ii) the Fair Market Value on the date the Award
Period ended.

(j)        Dividend Equivalents. Within thirty (30) days from the payment of a
dividend by the Company on its Stock, the Phantom Stock Unit Portion of each
Participant’s account shall be credited with additional Phantom Stock Units the
number of which shall be determined by (i) multiplying the dividend per share
paid on the Company’s Stock by the number of Phantom Stock Units credited to his
account at the time such dividend was declared, then (ii) dividing such amount
by the Fair Market Value on the payment date for such dividend.

 

--------------------------------------------------------------------------------



(k)       Payment of Deferred Awards. Payment with respect to amounts credited
to the account of a Participant shall be made in a series of annual installments
over a period of ten (10) years, or such other period as the Committee may
direct, or as the Committee may allow the Participant to elect, in either case
at the time of the original deferral election. Except as otherwise provided by
the Committee, each installment shall be withdrawn proportionately from the
Interest Portion and from the Phantom Stock Unit Portion of a Participant’s
account based on the percentage of the Participant’s account which he originally
elected to be credited with interest and with Phantom Stock Units, or, if a
later election has been permitted by the Committee and is then in effect, based
on the percentage specified in such later election. Payments shall commence on
the date specified by the Participant in his deferral election, unless the
Committee in its sole discretion, at the time of the original deferral election,
determines that payment shall be made over a shorter period or in more frequent
installments, or commence on an earlier date, or any or all of the above. If a
Participant dies prior to the date on which payment with respect to all amounts
credited to his account shall have been completed, payment with respect to such
amounts shall be made to the Participant’s estate in a series of annual
installments over a period of five (5) years, unless the Committee in its sole
discretion determines that payment shall be made over a shorter period or in
more frequent installments, or both. To the extent practicable, each installment
payable hereunder shall approximate that part of the amount then credited to the
Participant’s or his estate's account which, if multiplied by the number of
installments remaining to be paid would be equal to the entire amount then
credited to the Participant’s account.

(l)        Composition of Payment. The Committee shall cause all payments with
respect to deferred Awards to be made in a manner such that not more than
one-half of the value of each installment shall consist of Stock. To that end,
payment with respect to the Interest Portion and the Phantom Stock Unit Portion
of a Participant’s account shall be paid in cash and Stock as the Committee
shall determine in its sole discretion. The determination of any amount to be
paid in cash for Phantom Stock Units shall be made by multiplying (i) the Fair
Market Value of one share of Stock on the date as of which payment is made, by
(ii) the number of Phantom Stock Units for which payment is being made. The
determination of the number of shares of Stock, if any, to be distributed with
respect to the Interest Portion of a Participant’s account shall be made by
dividing (i) one-half of the value of such portion on the date as of which
payment is made, by (ii) the Fair Market Value of one (1) share of Stock on such
date. Fractional shares shall be paid in cash.

(m)      Alternative Investment Equivalents. If the Committee shall have
permitted Participants to elect to have deferred Awards of Performance Share
Units invested in one or more hypothetical investment equivalents other than
interest or Phantom Stock Units, such deferred Awards shall be credited with
hypothetical investment earnings at such rate, manner and time as the Committee
shall determine. At the end of the deferral period, payment shall be made in
respect of such hypothetical investment equivalents in such manner and at such
time as the Committee shall determine.

(n)       Adjustment of Performance Goals. The Committee may, during the Award
Period, make such adjustments to Performance Goals as it may deem appropriate,
to compensate for, or reflect, any significant changes that may have occurred
during such Award Period in (i) applicable accounting rules or principles or
changes in the Company’s method of accounting or in that of any other
corporation whose performance is relevant to the determination of whether an
Award has been earned or (ii) tax laws or other laws or regulations that alter
or affect the computation of the measures of Performance Goals used for the
calculation of Awards.

10.         Restricted Stock Awards and Phantom Stock Units.

(a)         Award of Restricted Stock and Phantom Stock Units.

(i)        The Committee shall have the authority (1) to grant Restricted Stock
and Phantom Stock Unit Awards, (2) to issue or transfer Restricted Stock to
Participants, and (3) to establish terms, conditions and restrictions applicable
to such Restricted Stock and Phantom Stock Units, including the Restricted
Period, which may differ with respect to each grantee, the time or times at
which Restricted Stock or Phantom Stock Units shall be granted or become vested
and the number of shares or units to be covered by each grant.

 

--------------------------------------------------------------------------------



(ii)       The Holder of a Restricted Stock Award shall execute and deliver to
the Secretary of the Company an agreement with respect to Restricted Stock and
escrow agreement satisfactory to the Committee and the appropriate blank stock
powers with respect to the Restricted Stock covered by such agreements and shall
pay to the Company, as the purchase price of the shares of Stock subject to such
Award, the aggregate par value of such shares of Stock within sixty (60) days
following the making of such Award. If a Participant shall fail to execute the
agreement, escrow agreement and stock powers or shall fail to pay such purchase
price within such period, the Award shall be null and void. Subject to the
restrictions set forth in Section 10(b), the Holder shall generally have the
rights and privileges of a shareowner as to such Restricted Stock, including the
right to vote such Restricted Stock. At the discretion of the Committee, cash
and stock dividends with respect to the Restricted Stock may be either currently
paid or withheld by the Company for the Holder’s account, and interest may be
paid on the amount of cash dividends withheld at a rate and subject to such
terms as determined by the Committee. Cash or stock dividends so withheld by the
Committee shall not be subject to forfeiture.

(iii)      In the case of a Restricted Stock Award, the Committee shall then
cause stock certificates registered in the name of the Holder to be issued and
deposited together with the stock powers with an escrow agent to be designated
by the Committee. The Committee shall cause the escrow agent to issue to the
Holder a receipt evidencing any stock certificate held by it registered in the
name of the Holder.

(iv)      In the case of a Phantom Stock Units Award, no shares of Stock shall
be issued at the time the Award is made, and the Company will not be required to
set aside a fund for the payment of any such Award. The Committee shall, in its
sole discretion, determine whether to credit to the account of, or to currently
pay to, each Holder of an Award of Phantom Stock Units an amount equal to the
cash dividends paid by the Company upon one share of Stock for each Phantom
Stock Unit then credited to such Holder’s account ("Dividend Equivalents").
Dividend Equivalents credited to Holder’s account shall be subject to forfeiture
and may bear interest at a rate and subject to such terms as determined by the
Committee.

(b)         Restrictions.

(i)        Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period: (1) the
Holder shall not be entitled to delivery of the stock certificate; (2) the
shares shall be subject to the restrictions on transferability set forth in the
grant; (3) the shares shall be subject to forfeiture to the extent provided in
subparagraph (d) and, to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Holder to
such shares and as a shareowner shall terminate without further obligation on
the part of the Company.

(ii)       Phantom Stock Units awarded to any Participant shall be subject to
the following restrictions until the expiration of the Restricted Period: (1)
the units shall be subject to forfeiture to the extent provided in subparagraph
(d), and to the extent such units are forfeited, all rights of the Holder to
such units shall terminate without further obligation on the part of the Company
and (2) any other restrictions which the Committee may determine in advance are
necessary or appropriate.

(iii)      The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Phantom Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock Award or Phantom
Stock Award, such action is appropriate.

(c)       Restricted Period. The Restricted Period of Restricted Stock and
Phantom Stock Units shall commence on the Date of Grant and shall expire from
time to time as to that part of the Restricted Stock and Phantom Stock Units
indicated in a schedule established by the Committee with respect to the Award.

(d)       Forfeiture Provisions. In the event a Holder terminates employment or
service as a director during a Restricted Period, that portion of the Award with
respect to which restrictions have not expired ("Non-Vested Portion") shall be
treated as follows.

 

--------------------------------------------------------------------------------



(i)         Resignation or discharge:

--         The Non-Vested Portion of the Award shall be completely forfeited.

(ii)         Normal Termination:

--         The Non-Vested Portion of the Award shall be prorated for service
during the Restricted Period and shall be received as soon as practicable
following termination.

(iii)         Death:

--         The Non-Vested Portion of the Award shall be prorated for service
during the Restricted Period and paid to the Participant’s estate as soon as
practicable following death.

(e)       Delivery of Restricted Stock and Settlement of Phantom Stock Units.
Upon the expiration of the Restricted Period with respect to any shares of Stock
covered by a Restricted Stock Award, a stock certificate evidencing the shares
of Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) shall be delivered
without charge to the Holder, or his estate, free of all restrictions under the
Plan.

Upon the expiration of the Restricted Period with respect to any Phantom Stock
Units covered by a Phantom Stock Unit Award, the Company shall deliver to the
Holder or his estate without any charge one share of Stock for each Phantom
Stock Unit which has not then been forfeited and with respect to which the
Restricted Period has expired ("vested unit") and cash equal to any Dividend
Equivalents credited with respect to each such vested unit and the interest
thereon, if any; provided, however, that the Committee may, in its sole
discretion, elect to pay cash or part cash and part Stock in lieu of delivering
only Stock for vested units. If cash payment is made in lieu of delivering
Stock, the amount of such payment shall be equal to the Fair Market Value for
the date on which the Restricted Period lapsed with respect to such vested unit.

(f)        Payment for Restricted Stock. Except as provided in subparagraph
10(a)(ii), a Holder shall not be required to make any payment for Stock received
pursuant to a Restricted Stock Award.

11.         General.

(a)       Additional Provisions of an Award. The award of any benefit under the
Plan may also be subject to such other provisions (whether or not applicable to
the benefit awarded to any other Participant) as the Committee determines
appropriate including, without limitation, provisions to assist the Participant
in financing the purchase of Common Stock through the exercise of Options,
provisions for the forfeiture of or restrictions on resale or other disposition
of shares acquired under any form of benefit, provisions giving the Company the
right to repurchase shares acquired under any form of benefit in the event the
Participant elects to dispose of such shares, and provisions to comply with
Federal and state securities laws and Federal and state income tax withholding
requirements.

(b)       Privileges of Stock Ownership. Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of stock
ownership in respect of shares of stock which are subject to Options or
Restricted Stock Awards, Performance Share Unit Awards or Phantom Stock Unit
Awards hereunder until such shares have been issued to that person upon exercise
of an Option according to its terms or upon sale or grant of those shares in
accordance with a Restricted Stock Award, Performance Share Unit Award or
Phantom Stock Unit Award.

 

--------------------------------------------------------------------------------



(c)       Government and Other Regulations. The obligation of the Company to
make payment of Awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies as
may be required. The Company shall be under no obligation to register under the
Securities Act any of the shares of Stock issued under the Plan. If the shares
issued under the Plan may in certain circumstances be exempt from registration
under the Securities Act, the Company may restrict the transfer of such shares
in such manner as it deems advisable to ensure the availability of any such
exemption.

(d)       Tax Withholding. Notwithstanding any other provision of the Plan, the
Company or a Subsidiary, as appropriate, shall have the right to deduct from all
Awards, to the extent paid in cash, all federal, state or local taxes as
required by law to be withheld with respect to such Awards and, in the case of
Awards paid in Stock, the Holder or other person receiving such Stock may be
required to pay to the Company or a Subsidiary, as appropriate prior to delivery
of such Stock, the amount of any such taxes which the Company or Subsidiary is
required to withhold, if any, with respect to such Stock. Subject in particular
cases to the disapproval of the Committee, the Company may accept shares of
Stock of equivalent Fair Market Value in payment of such withholding tax
obligations if the Holder of the Award elects to make payment in such manner at
least six months prior to the date such tax obligation is determined.

(e)       Claim to Awards and Employment Rights. No employee or other person
shall have any claim or right to be granted an Award under the Plan nor, having
been selected for the grant of an Award, to be selected for a grant of any other
Award. Neither this Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ of the Company or
a Subsidiary.

(f)        Conditions. Each Participant to whom Awards are granted under the
Plan shall be required to enter into an Incentive Plan Agreement in a form
authorized by the Committee, which may include provisions that the Participant
shall not disclose any confidential information of the Company or any of its
Subsidiaries acquired during the course of such Participant’s employment.

(g)       Payments Upon Death of Participant. Upon the death of a Participant in
the Plan, the Company shall pay the amounts payable with respect to an Award of
Performance Share Units, Phantom Share Units or Restricted Stock, if any, due
under the Plan to the Participant's estate.

(h)       Payments to Persons Other than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative), may, if the Committee
so directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

(i)        No Liability of Committee Members. No member of the Committee shall
be personally liable by reason of any contract or other instrument executed by
such member or on his behalf in his capacity as a member of the Committee nor
for any mistake of judgment made in good faith, and the Company shall indemnify
and hold harmless each member of the Board and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or bad faith;
provided, however, that approval of the Board shall be required for the payment
of any amount in settlement of a claim against any such person. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

(j)        Governing Law. The Plan will be administered in accordance with
federal laws, or in the absence thereof, the laws of the State of Florida.

 

--------------------------------------------------------------------------------



(k)       Funding. Except as provided under Section 10, no provision of the Plan
shall require the Company, for the purpose of satisfying any obligations under
the Plan, to purchase assets or place any assets in a trust or other entity to
which contributions are made or otherwise to segregate any assets, nor shall the
Company maintain separate bank accounts, books, records, or other evidence of
the existence of a segregated or separately maintained or administered fund for
such purposes. Holders shall have no rights under the Plan other than as
unsecured general creditors of the Company, except that insofar as they may have
become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under general law.

(l)        Nontransferability. A person’s rights and interest under the Plan,
including amounts payable, may not be sold, assigned, donated or transferred or
otherwise disposed of, mortgaged, pledged or encumbered except by will or the
laws of descent and distribution.

(m)      Reliance on Reports. Each member of the Committee shall be fully
justified in relying, acting or failing to act, and shall not be liable for
having so relied, acted or failed to act in good faith, upon any report made by
the independent public accountant of the Company and its Subsidiaries and upon
any other information furnished in connection with the Plan by any person or
persons other than himself.

(n)       Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary except as otherwise specifically provided.

(o)       Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

(p)       Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.

(q)       Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings shall control.

12.       Changes in Capital Structure. Unless the Committee specifically
determines otherwise, options, SARs, Restricted Stock Awards, Phantom Stock Unit
Awards, Performance Share Unit Awards, and any agreements evidencing such
Awards, and Performance Goals, shall be subject to adjustment or substitution as
to the number, price or kind of a share of Stock or other consideration subject
to such Awards or as otherwise determined by the Committee to be equitable (i)
in the event of changes in the outstanding Stock or in the capital structure of
the Company, or of any other corporation whose performance is relevant to the
attainment of Performance Goals hereunder, by reason of stock dividends, stock
splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the Date of Grant of any such Award or (ii) in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Participants in the Plan, or which otherwise warrants equitable
adjustment because it interferes with the intended operation of the Plan. In
addition, unless the Committee specifically determines otherwise, in the event
of any such adjustments or substitution, the aggregate number of shares of Stock
available under the Plan shall be appropriately adjusted by the Committee, whose
determination shall be conclusive. Any adjustment in Incentive Stock Options
under this Section 12 shall be made only to the extent not constituting a
"modification" within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 12 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

--------------------------------------------------------------------------------



13.         Effect of Change in Control.

(a)       In the event of a Change in Control, notwithstanding any vesting
schedule provided for hereunder or by the Committee with respect to an Award of
Options, SARs, Phantom Stock Units or Restricted Stock, such Option or SAR shall
become immediately exercisable with respect to one hundred percent (100%) of the
shares subject to such Option or SAR, and the Restricted Period shall expire
immediately with respect to one hundred percent (100%) of the Phantom Stock
Units or shares of Restricted Stock subject to Restrictions; provided, however,
that to the extent that so accelerating the time an Incentive Stock Option may
first be exercised would cause the limitation provided in Section 7(f) to be
exceeded, such Options shall instead first become exercisable in so many of the
next following years as is necessary to comply with such limitation.

(b)       In the event of a Change in Control, all incomplete Award Periods in
effect on the date the Change in Control occurs shall end on the date of such
change, and the Committee shall, (i) determine the extent to which Performance
Goals with respect to each such Award Period have been met based upon such
audited or unaudited financial information then available as it deems relevant,
(ii) cause to be paid to each Participant partial or full Awards with respect to
Performance Goals for each such Award Period based upon the Committee’s
determination of the degree of attainment of Performance Goals, and (iii) cause
all previously deferred Awards to be settled in full as soon as possible.

(c)       The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of Participant’s rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

14.       Payment to Specified Employee. Notwithstanding anything herein to the
contrary, to the extent that the Participant is determined to be a specified
employee as described in Code Section 409A(2)(B), then payments to the
Participant may not be made before the date that is six (6) months after the
Participant's separation from service.

15.       Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the shareowners of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases.

16.         Amendments and Termination.

(a)       The Committee may, without further action by the shareowners and
without receiving further consideration from the participants, amend this Plan
or condition or modify awards under this Plan in response to changes in
securities or other laws or rules, regulations or regulatory interpretations
thereof applicable to this Plan or to comply with applicable self-regulatory
organization rules or requirements.

(b)       The Committee may at any time and from time to time terminate or
modify or amend the Plan in any respect, except that, without shareowner
approval, the Committee may not materially amend the Plan, including, but not
limited to, the following:

(i)        materially increase the number of shares of Common Stock to be issued
under the Plan (other than pursuant to Sections 12 and 16(a));

(ii)       materially increase benefits to participants, including any material
change to (A) permit a repricing (or decrease in exercise price) of outstanding
Stock Options, (B) reduce the price at which Stock Options may be offered, or
(C) extend the duration of the Plan;

(iii)      materially expand the class of participants eligible to participate
in the Plan; and

 

--------------------------------------------------------------------------------



(iv)     expand the types of Stock Options or other awards provided under the
Plan.

(c)       The termination or any modification or amendment of the Plan, except
as provided in subsection (a), shall not without the consent of a participant,
affect his or her rights under an award previously granted to him or her.

 

--------------------------------------------------------------------------------